This case is distinguishable from Carter v. Clark  Boice Lumber Co., 149 S.W. 278, only in the fact that in this one it was agreed that the time for removing the *Page 799 
timber specified in the deed might be extended if the purchaser should first remove the timber from the part of the land Chavers wished to use for farming purposes. With reference to this phase of the case, the trial court found that Chavers did not notify Rhyne, but, "before the expiration of the time limit for cutting the timber, did notify Spearman where to cut the timber on the land he wanted to put into cultivation, and requested him to do so, and that said Spearman failed to cut said timber." We do not think the difference noted furnishes a reason why the ruling made in the Carter Case should not be held to control this one. Therefore the judgment of the court below will be reversed, and judgment will be here rendered perpetuating the temporary injunction granted by the court below, whereby appellee was restrained from cutting and removing any of the timber from the land, and awarding to appellants a recovery against appellee of the sum of $240, the value of the timber cut and removed after April 6, 1913, together with interest thereon from December 3, 1913, and the costs incurred in this court and the court below.